Title: To George Washington from Thomas Paine, 30 November 1781
From: Paine, Thomas
To: Washington, George


                  
                     
                     SirSecond street opposite the Quaker meeting house Novr 30th 1781
                  
                  As soon as I can suppose you to be a little at leisure from business and visits, I shall, with much pleasure, wait on you, to pay you my respects and congratulate you on the success you have most deservedly been blest with.  I hope nothing in the perusal of this letter will add a care to the many that employ your mind; but as there is a satisfaction in speaking where one can be conceived and understood, I divulge to you the secret of my own situation; because I would wish to tell it to somebody, and as I do not want to make it public, I may not have a fairer oppertunity.
                  It is seven Years, this day, since I arrived in America, and tho’ I consider them as the most honorary time of my life, they have nevertheless been the most inconvenient and even distressing.  From an anxiety to support, as far as laid in my power, the reputation of the Cause of America, as well as the Cause itself, I declined the customary profits which authors are entitled to, and I have always continued to do so; yet I never thought, (if I thought at all on the matter) but that as I dealt generously and honorably by America, she would deal the same by me.  But I have experienced the contrary—And it gives me much concern, not only on account of the inconvenience it has occasioned to me, but because it unpleasantly lessens my opinion of the Character of a Country which once appeared so fair, and it hurts my mind to see her so cold and inattentive to matters which affects her reputation.
                  Almost every body knows, not only in this Country but in Europe that I have been of service to her, and as far as the interest of the heart could carry a Man I have shared with her in the worst of her fortunes, yet so confined has been my private circumstances that for one summer I was obliged to hire myself as a common Clerk to Owen Biddle of this City for my support; but this and many others of the like nature I have always endeavored to conceal, because to expose them would only serve to entail on her the reproach of being ungrateful, and might start an Ill opinion of her honor and generosity in other Countries, especially as there are pens enough abroad to spread and aggravate it.
                  Unfortunately for me I knew the situation of Silas Deane when no other person knew it, and with an honesty, for which I ought to have been thanked, endeavored to prevent his fraud taking place.  He has himself proved my opinion right, and the warmest of his advocates now very candidly acknowlege their deception.
                  While it was every body’s fate to suffer I chearfully suffered with them, but tho’ the object of the Country is now nearly established and her circumstances rising into prosperity I feel myself left in a very unpleasant situation.  Yet I am totally at a loss what to attribute it to; for where ever I go I find respect and every body I meet treats me with friendship, all join in censuring the neglect and throwing blame on each other, so that their civility disarms me as much as their conduct distresses me.  But in this situation I cannot go on, and as I have no inclination to differ with the Country or to tell the story of her neglect.  It is my design to get to Europe, either to France or Holland.  I have literary fame, and I am sure I cannot experience worse fortune than I have here.  Besides a person who understood the affairs of America, and was capable and disposed to do her a kindness might under her considerable service, in Europe, where her situation is but imperfectly understood and much misrepresented, by the publications which have appeared on that side the water, and tho she has not behaved to me with any proportionate return of friendship, my wish for her prosperity is no ways abated, and I shall be very happy to see her character as fair as her Cause.  Yet after all there is something peculiarly hard that the Country which ought to have been to me a home has scarcely afforded me an Asylum.
                  In thus speaking to your Excellency, I know I disclose myself to one who can sympathize with me, for I have often cast a thought at your difficult situation to smooth over the unpleasantness of my own.
                  I have begun some remarks on the Abbe Raynal’s History of the Revolution.  In several places he is mistaken, and in others injudicious and sometimes cynical; I believe I shall publish it in America but my principal view is to republish it in Europe both in French and English.  Please, Sir, to make my respectful Compts to your Lady, and accept to yourself the best wishes of your Obedt Humble servant
                  
                     Thomas Paine
                     
                  
               